

116 HR 5712 IH: Nationwide Right to Unionize Act
U.S. House of Representatives
2020-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5712IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2020Mr. Sherman (for himself, Mr. Brendan F. Boyle of Pennsylvania, Ms. Brownley of California, Mr. Cárdenas, Mr. Clay, Mr. Cohen, Mr. Espaillat, Mr. Garamendi, Mr. Johnson of Georgia, Ms. Jayapal, Ms. Kaptur, Mr. Khanna, Mr. Kildee, Mr. Lynch, Mr. McGovern, Ms. Moore, Mr. Moulton, Ms. Norton, Ms. Omar, Mr. Pallone, Mr. Panetta, Mr. Raskin, Ms. Roybal-Allard, Ms. Sánchez, Ms. Schakowsky, Ms. Speier, Mr. Swalwell of California, Mr. Visclosky, Ms. Clarke of New York, Mr. Veasey, and Mr. Meeks) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo repeal the authority under the National Labor Relations Act for States to enact laws prohibiting
			 agreements requiring membership in a labor organization as a condition of
			 employment, and for other purposes.
	
 1.Short titleThis Act may be cited as the Nationwide Right to Unionize Act. 2.Preempting State right-to-work lawsSubsection (b) of section 14 of the National Labor Relations Act (29 U.S.C. 164) is repealed.
		